PER CURIAM.
The former husband appeals the trial court’s order granting the former wife’s supplemental complaint for modification. We affirm the trial court’s award of permanent periodic alimony to the wife without discussion. We, however, decline to exercise our jurisdiction as to the former wife’s entitlement to attorney’s fees because the order does not set the amount of fees, and thus, the issue is not ripe for review. See Miller v. Miller, 801 So.2d 1056 (Fla. 1st DCA 2001). Accordingly, we dismiss the portion of the appeal directed to entitlement.
AFFIRMED IN PART; DISMISSED IN PART.
VAN NORTWICK, ROBERTS, and MARSTILLER, JJ., concur.